Citation Nr: 0416220	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for shell fragment 
wound of the right knee with partial ankylosis, currently 
rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1943 
to April 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).  

In an April 2002 statement, the veteran requested increased 
evaluations for shell fragment wound of the right knee (right 
knee disability) and for shell fragment wound scars of the 
right thigh and left chest, which were denied by rating 
decision dated in December 2002.  The veteran was notified of 
the denial later in December 2002, and a Notice of 
Disagreement was received on these two issues in January 
2003.  A Statement of the Case was issued in March 2003.  
According to a May 2003 statement, the veteran was satisfied 
with his current rating and wished to withdraw his appeal on 
all conditions.  However, according to a June 2003 statement, 
the veteran wished to continue his appeal on the issue of 
entitlement to an increased evaluation for service-connected 
right knee disability, and a Substantive Appeal was received 
by VA in June 2003.  Consequently, as a Substantive Appeal 
was not received as to the issue of entitlement to an 
increased evaluation for shell fragment wound scars of the 
right thigh and left chest, the Board does not have 
jurisdiction of this issue.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  


See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

A review of the file reveals that there is no notice to the 
veteran of the division of responsibilities between him and 
VA in obtaining evidence relevant to the increased rating 
claim currently on appeal.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  
		
2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for an increased evaluation 
for right knee disability.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO should 
obtain and associate with the file all 
records that are not currently on file.

3.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  If any 
additional relevant evidence has been 
received by VA, the RO should then 
readjudicate the veteran's claim of 
entitlement to an increased evaluation 
for right knee disability taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the issue 
continues to be denied, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


